 



Exhibit 10.39
VTR GLOBALCOM S.A.
2006 PHANTOM SAR PLAN
     VTR GlobalCom S.A. (the “Company”), a company incorporated under the laws
of Chile, hereby establishes the VTR GlobalCom S.A. 2006 Phantom SAR Plan (this
“Plan”). The purpose of the Plan is to provide Eligible Persons (as defined
herein) with the opportunity to participate in the growth in the value of the
common stock of the Company, thereby encouraging the participants to contribute
materially to the growth of the Company and providing incentives to attract and
retain qualified persons who make such contributions.
     1. Definitions. The terms set forth below have the definitions indicated
whenever used in this Plan.
“Affiliate”: With respect to any Person, any other Person Controlling,
Controlled by, or under common Control with, such Person.
“Base Value”: The baseline price of a share of Common Stock to be used in
calculating the SAR Value of a vested SAR. The Base Value will be determined by
the Valuation Committee in its discretion in connection with each award of SARs,
subject to adjustment in accordance with this Plan.
“Beneficiary”: The Person or Persons designated by the Grantee in the Grant
Agreement, in accordance with Chilean inheritance laws applicable at such time,
to receive the amount, if any, that becomes payable under this Plan upon the
death of the Grantee. If the Grantee changes or revokes a Beneficiary
designation at any time a new designation or notice of revocation with the
Committee shall be filed. No notice to, or consent by, any Beneficiary will be
required to effect any change or revocation of designation. If a Grantee does
not designate a Beneficiary, the Grantee’s Beneficiary will be deemed to be the
one determined by Chilean inheritance laws.
“Board”: The Board of Directors of the Company.
“Business Day”: Each day that is not a Saturday, Sunday or other day on which
banking institutions in Santiago, Chile are authorized or required by law to
close.
“Cause”: The meaning ascribed thereto in the Grantee’s Grant Agreement or in the
absence thereof, in the Grantee’s employment agreement with the Company or a
Participating Subsidiary. In the absence of such a definition, “Cause” shall
include, without limitation, (i) Grantee’s insubordination, dishonesty,
incompetence or other misconduct of any kind in the course of Grantee’s
employment, (ii) conduct involving moral turpitude, (iii) Grantee’s refusal to
perform his or her duties and responsibilities for any reason other than illness
or incapacity, (iv) violation by Grantee of any provision of Grantee’s
employment agreement with the Company or a Participating Subsidiary or
(v) violation by Grantee of any provision applicable to Grantee of any code of
conduct, code of ethics, employment policies, employee handbook or other
published policy (whether disseminated in writing or via a website or other
publication) of the Company or

 



--------------------------------------------------------------------------------



 



any Affiliate of the Company, as in effect from time to time. Determination of
the existence of Cause shall be subject to the Committee’s discretion and any
such determination shall be final, binding and conclusive. Notwithstanding the
above, if evidence of Cause is acquired after any termination of employment that
originally was not for Cause, the termination may, in the discretion of the
Committee, be treated as a termination for Cause for purposes of this Plan.
“Change in Control”: With respect to the Company, the acquisition directly or
indirectly by any person (within the meaning of Section 13(d) of the Exchange
Act) (other than LGI, any Affiliate of LGI, any employee stock ownership plan or
other employee benefit plan of the Company, LGI or any Affiliate of LGI, any
Control Person or any combination of one or more of the foregoing) during any
period of 12 consecutive months of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act) of the Company representing in the aggregate
more than 50% of the total voting power of all Voting Equity of the Company. The
calculation of whether an acquisition is of more than 50% of the total voting
power of all Voting Equity of the Company will be determined on a fully diluted
basis as of the date immediately prior to the date of the acquisition in
question (or, if there is more than one acquisition during such twelve-month
period, the determination date will be the date immediately prior to the date of
the last such acquisition in question). No change in ownership or control of LGI
shall constitute a Change in Control of the Company.
“Committee”: A committee consisting of two or more persons appointed from time
to time by the Valuation Committee to administer the Plan. The Committee will
initially be comprised of the President of LGI, the Senior Vice President,
Global Human Resources, of LGI, and the President of LGI’s Latin America
division.
“Common Stock”: The common stock of the Company.
“Control”: The possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities or voting interests, by contract or
otherwise.
“Control Person”: Each of (i) the Chairman of the LGI Board; (ii) the President
of LGI; (iii) each of the directors of LGI; and (iv) the respective family
members, estates and heirs of each of the Persons referred to in clauses
(i) through (iii) above and any trust or other investment vehicle for the
primary benefit of any of such persons or their respective family members or
heirs. “Family members” for this purpose means the parents, descendants,
stepchildren, step grandchildren, nieces and nephews, and spouses of the
specified Person. Beneficial ownership for purposes of the foregoing shall be
determined pursuant to Rule 13d-3 and Rule 13d-5 of the Exchange Act and any
successor regulation, except that a Person shall be deemed to have beneficial
ownership of all securities that such Person has or acquires the right to
acquire, whether such right is exercisable immediately or after the passage of
time.
“Corporate Transaction”: Any of the following transactions to which the Company
is a party: (i) a merger or consolidation of the Company, or binding share
exchange, pursuant

2



--------------------------------------------------------------------------------



 



to which the issued and outstanding Common Stock would be changed or converted
into or exchanged for cash, securities or other property of another Person (the
“Purchaser”); (ii) a sale or other conveyance of all or substantially all of the
assets of the Company in one transaction or a series of related transactions
(other than to a Person or Persons that, after giving effect thereto, are
consolidated with the Company for financial reporting purposes); or (iii) the
liquidation or dissolution of the Company.
“Eligible Persons”: An employee of the Company or any Participating Subsidiary
that occupies the positions of CEO, Vice President, or Manager (gerente), whose
judgment, initiative and efforts have been determined to be important to the
Company or such Participating Subsidiary for the management and growth of its
business. Notwithstanding the foregoing, no such employee who participates in
any other bonus or incentive plan of LGI or any other Subsidiary of LGI shall be
an Eligible Person.
“Enterprise Value” means Net Company Value plus Net Financial Debt.
“Exchange Act”: The Securities Exchange Act of 1934, as amended.
“Grant Agreement”: The Agreement to be entered into by each Eligible Person who
is granted SARs under this Plan. The basic form of such Grant Agreement is
attached as Exhibit A, but nothing shall prohibit the Committee from using any
form of Grant Agreement determined acceptable to the Committee for grants to any
Eligible Person without regard to the terms of this basic form of Grant
Agreement.
“Grant Date”: The date, as determined by the Committee, as of which SARs are
granted to an Eligible Person, which date shall be set forth in the applicable
Grant Agreement.
“Grantee”: An Eligible Person who is granted a SAR under this Plan.
“LGI”: Liberty Global, Inc. and any successor (by merger, consolidation,
transfer or otherwise) to all or substantially all of its assets; provided that
if a Transferee Parent becomes the beneficial owner of all or substantially all
of the equity securities of the Company then beneficially owned by LGI as to
which LGI has dispositive power, the term “LGI” shall mean such Transferee
Parent and any successor (by merger, consolidation, transfer or otherwise) to
all or substantially all of its assets.
“LGI Board”: The board of directors of LGI.
“Net Company Value”: As defined in Section 6(a).
“Net Financial Debt” means, as of any date of determination and with respect to
the Company, on a consolidated basis, the sum of (a) the outstanding principal
amount of all obligations, whether current or long-term, for borrowed money and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments,
(d) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of

3



--------------------------------------------------------------------------------



 



business), (e) all obligations with respect to capital leases, (f) without
duplication, all guarantees with respect to outstanding indebtedness of the
types specified in clauses (a) through (e) above of persons other than the
Company and its Subsidiaries, and (g) all indebtedness of the types referred to
in clauses (a) through (f) above of any partnership or joint venture (other than
a joint venture that is itself a corporation or limited liability company) in
which the Company or any of its Subsidiaries is a general partner or joint
venturer, unless such indebtedness is expressly made non-recourse to the Company
and its Subsidiaries, less the sum of all cash and cash equivalents on hand as
of any date of determination.
“Operating Cash Flow” means, as of any date of determination and with respect to
the Company, on a consolidated basis, revenue calculated in accordance with US
GAAP less operating, selling, general and administrative expenses calculated in
accordance with US GAAP, excluding the following: (i) depreciation;
(ii) amortization; (iii) compensation charges or credits related to SARs;
(iv) impairment charges; (v) restructuring charges; and (vi) other non-cash
charges or credits.
“Participating Subsidiary”: VTR Ingeniería S.A. and any other Subsidiary of the
Company that the Committee designates as a Participating Subsidiary.
“Per Share Value”: The applicable of the following: (i) if the Company is
Publicly Traded, the last reported sale price (or, if no last sale price is
reported, the average of the high bid and low asked prices) of a share of Common
Stock on the Santiago Stock Exchange (Bolsa de Comercio de Santiago) (or on the
principal securities exchange on which the Common Stock is listed) on the date
the determination is to be made or, if such day is not a trading day, the last
trading day prior to the date of determination on which prices for the Common
Stock are quoted or reported, or (ii) if the Company is not Publicly Traded, as
defined in Section 6(a). For purposes of clause (i), the date the determination
is to be made with respect to any exercise of SARs shall be the applicable of
the date written notice of exercise and all other required documentation are
received by the Company or the date the Grantee is deemed to have elected to
exercise such SARs pursuant to Section 8(a).
“Person”: Any human being or any corporation, partnership, trust, unincorporated
organization, association, limited liability company or other entity.
“Publicly Traded”: The listing or trading of the Common Stock on the Santiago
Stock Exchange (Bolsa de Comercio de Santiago) or a stock exchange authorized to
operate in Chile.
“Purchaser”: As defined in the definition of “Corporate Transaction”.
“SAR”: A phantom stock appreciation right awarded pursuant to this Plan with
respect to a share of Common Stock.
“SAR Expiration Date”: The date on which a SAR shall expire, which shall be the
earlier of (i) the 180th day following the final vesting date for such SAR and
(ii) July 1, 2010.

4



--------------------------------------------------------------------------------



 



“SAR Value”: With respect to any SAR as of any relevant date of determination,
the positive difference, if any, obtained by deducting the Base Value of such
SAR from the Per Share Value.
“Subsidiary” means, with respect to any Person, any present or future
corporation, sociedad anónima, sociedad de responsabilidad limitada, or other
business entity that is Controlled by such Person and in which such Person owns,
directly or indirectly, more than 50% of the voting, capital or profits
interest. An entity shall be deemed a Subsidiary of a Person for purposes of
this definition only for such periods as the requisite ownership and Control
relationship is maintained.
“Tax Law” means Decree Law 824 of 1974, which contains the Income Tax Law of
Chile, as amended.
“Termination of Employment”: The termination of a Grantee’s employment with the
Company and its Participating Subsidiaries for any legal reason.
“Transferee Parent”: In the event of any transaction or series of related
transactions involving the direct or indirect transfer (or relinquishment of
control) by LGI of a Person or Persons (a “Transferred Person”) that hold equity
securities of the Company beneficially owned by LGI, such Transferred Person or
its successor in such transaction or any ultimate parent entity (within the
meaning of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended)
of such Transferred Person or its successor if immediately after giving effect
to such transaction or the last transaction in such series, voting securities
representing at least a majority of the voting power of the outstanding voting
securities of such Transferred Person, successor or ultimate parent entity are
beneficially owned by any combination of LGI, Persons who prior to such
transaction were beneficial owners of a majority of, or a majority of the voting
power of, the outstanding voting securities of LGI (or of any publicly traded
class or series of voting securities of LGI designed to track the economic
performance of a specified group of assets or businesses) or Persons who are
Control Persons.
“US GAAP” means accounting principles generally accepted in the United States of
America as set forth in the opinions and pronouncements of the Financial
Accounting Standards Board, the American Institute of Certified Public
Accountants, the Securities and Exchange Commission and other accounting
principles as may be promulgated and generally accepted by a significant segment
of the accounting profession in the United States of America, that are
applicable to the circumstances as of the date of determination, consistently
applied.
“Valuation Committee”: The Compensation Committee of the LGI Board for so long
as the Company is not Publicly Traded and LGI directly or indirectly controls
the Company, and, thereafter, a committee of two or more Persons appointed by
the Board.
“Valuation Date”: As defined in Section 6(a).
“Valuation Report”: As defined in Section 6(a).

5



--------------------------------------------------------------------------------



 



“Vesting Commencement Date”: The Grant Date for a SAR unless otherwise provided
in the Grant Agreement for such SAR.
“Voting Equity”: With respect to any Person, the capital stock or other
ownership interests in such Person having general voting power under ordinary
circumstances to elect directors (or similar officials) of such Person, but will
not include any capital stock or other ownership interest that has or would have
such voting power solely by reason of the happening of any contingency.
“Window Period”: The 60-day period beginning on the date the Valuation Report is
delivered or made available to Grantees.
     2. Administration.
          (a) Committee. This Plan shall be administered and interpreted by the
Committee; however, the Valuation Committee shall have the sole authority and
power to determine the Base Value, the Net Company Value and the Per Share
Value. The Committee may delegate authority to one or more subcommittees, as it
deems appropriate. To the extent that a subcommittee administers this Plan,
references in this Plan to the “Committee” shall be deemed to refer to such
subcommittee to the extent of the authority delegated and exercised by such
subcommittee.
          (b) Committee and Valuation Committee Authority. The Committee shall
have the authority to (i) determine the Eligible Persons to whom SARs shall be
granted; (ii) determine the size and the terms, conditions and limitations of
the SARs granted; (iii) determine the time when the SARs will be granted and the
duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability; (iv) amend
the terms of any previously granted SAR; and (v) deal with any other matters
arising under this Plan, in each case subject to the express provisions of this
Plan and any express directive of the Valuation Committee. The Valuation
Committee shall have the sole authority to determine the Base Value, the Net
Company Value and the Per Share Value, in each case subject to the express
provisions of the Plan.
          (c) Committee and Valuation Committee Determinations. Subject to
Section 2(b) above, the Committee shall have full power and authority to
administer and interpret this Plan, to make factual determinations and to adopt,
amend or rescind such rules, regulations, agreements, and instruments for
implementing this Plan and for the conduct of its business as it deems necessary
or advisable, in its sole discretion. The interpretations of this Plan and all
determinations made by the Committee or the Valuation Committee, including
determinations of value made by the Valuation Committee, shall be final,
conclusive, and binding on all Persons having any interest in this Plan or in
any SARs granted hereunder. All powers of the Committee and the Valuation
Committee shall be executed in their sole discretion, in the best interest of
the Company, not as a fiduciary, and in keeping with the objectives of this
Plan. No member of the Committee or the Valuation Committee shall be liable for
damages caused for any determination made in good faith.

6



--------------------------------------------------------------------------------



 



     3. Selection for Participation. The Committee shall select the Eligible
Persons to be granted SARs in such manner and in accordance with such criteria
as the Committee determines. No member of the Committee while serving as such
shall be eligible to receive a grant of SARs. No Eligible Person will have any
right to receive any SARs in any year, irrespective of the grant of any SARs to
such Person in any past or succeeding year or the grant of any SARs to any other
Person in such year or any other year.
     4. Grants. All SARs shall be subject to the terms and conditions set forth
herein and to such other terms and conditions consistent with this Plan as the
Committee deems appropriate and as are specified in the Grant Agreement. Each
grant of SARs to an Eligible Person will be made pursuant to a Grant Agreement
executed by the Grantee and the Company, which Grant Agreement will specify the
number of SARs granted to such Grantee, the Grant Date, the Base Value, the SAR
Expiration Date, and such other information as the Committee may prescribe. All
grants of SARs shall be conditional upon the Grantee’s acknowledgment, by
execution or acceptance of the Grant Agreement, that all decisions and
determinations of the Committee shall be final, binding and conclusive on the
Grantee, his or her Beneficiaries and any other Person having or claiming an
interest under such SAR. Only SARs granted pursuant to a duly executed and
approved Grant Agreement the form of which has been approved by the Committee
will be considered validly granted under this Plan. SARs granted under this Plan
need not be uniform as among the Grantees. The Committee may grant SARs under
this Plan only while the Company is not Publicly Traded.
     5. Authorization; Adjustment.
          (a) Number of SARs Authorized. Subject to adjustment as described
below, the maximum aggregate number of shares of Common Stock with respect to
which SARs may be granted pursuant to this Plan shall be 1,000,000. The shares
of Common Stock subject to any SAR under this Plan that terminates, expires, or
is canceled, forfeited, exchanged, or surrendered, in each case without having
been exercised or deemed exercised, shall again be available for purposes of
this Plan.
          (b) Adjustments. If the Company subdivides its outstanding shares of
Common Stock into a greater number of shares of Common Stock (by stock dividend,
stock split, reclassification, or otherwise) or combines its outstanding shares
of Common Stock into a smaller number of shares of Common Stock (by reverse
stock split, reclassification, or otherwise) or if the Committee determines in
its sole discretion that any stock dividend, extraordinary cash dividend,
reclassification, recapitalization, reorganization, split-up, spin-off,
combination, exchange of shares, warrants or rights offering to purchase Common
Stock, or other corporate event (including mergers, consolidations, binding
share exchanges, initial public offerings or Corporate Transactions) affects the
Common Stock so that an adjustment is required to preserve the benefits or
potential benefits intended to be made available under this Plan without
enlargement or dilution, then the Committee, in its sole discretion and in such
manner as the Committee may deem equitable and appropriate, may make such
adjustments to any or all of (i) the number and kind of shares of stock with
respect to which SARS may thereafter be granted pursuant to this Plan, (ii) the
number of outstanding SARs and/or kind of shares of stock subject to outstanding
SARs, (iii) the Base Value of any outstanding SARs and (iv) the terms of this
Plan relating to the valuation of a SAR; provided, however, that any fractional
shares or SARs

7



--------------------------------------------------------------------------------



 



resulting from such adjustment shall be eliminated. The Committee may make any
such adjustment for all Grantees and all SARs or the Committee, in its
discretion, may make such adjustments only for such Grantees or such SARs as it
deems appropriate. Adjustments determined by the Committee, if any, shall be
final, binding, and conclusive.
     6. Valuation. Solely for purposes of this Plan, if the Company is not
Publicly Traded the Per Share Value shall be determined as follows:
          (a) Value Determined on Each Valuation Date. The Net Company Value and
the Per Share Value shall be determined as of the last day of each fiscal year
of the Company, commencing with the fiscal year ending December 31, 2006, and on
such other dates as the Valuation Committee may from time to time deem
appropriate (each, a “Valuation Date”).
               (i) “Net Company Value” means, subject to the last sentence of
this clause (i), the amount that a good faith purchaser would pay a good faith
seller in an arm’s length transaction to purchase all of the common equity of
the Company, taking into account all of the liabilities and obligations of the
Company (including contingent liabilities and obligations with respect to
preferred stocks and SAR liability under this Plan). The Company’s liabilities
with respect to indebtedness and preferred stock will be valued for this purpose
at their respective face, accreted or liquidation values, as applicable, without
discount. The Net Company Value will be determined by the Valuation Committee in
its sole discretion, taking into account the most recent annual financial
results of the Company, relevant applicable valuation parameters for comparable
companies in recent transactions and/or other generally accepted valuation
methodologies selected by the Valuation Committee in its sole discretion from
time to time. For purposes of this Plan, Net Company Value shall not exceed, in
any circumstance, the lesser of (A) an amount that would imply a ratio of
Enterprise Value to trailing twelve-month Operating Cash Flow in excess of 9:1,
and (B) an amount that would imply a ratio of Enterprise Value to trailing
twelve-month earnings before interest, taxes, depreciation and amortization
(EBITDA) of the Company in excess of the ratio of Enterprise Value (for purpose
of this calculation, with all references to “the Company” in such definition and
its subordinate definitions being replaced with references to “LGI”) to trailing
twelve-month earnings before interest, taxes, depreciation and amortization
(EBITDA) of LGI.
               (ii) The Per Share Value as of any Valuation Date means the
quotient of the Net Company Value as of the applicable Valuation Date, divided
by the aggregate number of issued and outstanding shares (on a fully diluted
basis assuming the exercise, exchange or conversion of all outstanding equity
securities that would be “in the money” based on the Net Company Value) of the
Company’s Common Stock as of the applicable Valuation Date.
               (iii) For purposes of determining the number of fully diluted
shares, outstanding SARs that are “in the money” will be treated as options
exercisable at the applicable Base Value for the number of shares of Common
Stock subject to such “in the money” SARs. In determining the SAR Value of a SAR
that is exercised or deemed exercised after the applicable Valuation Date, the
Committee shall in all events have the discretion to make such adjustments to
the Per Share Value as the Committee deems appropriate to take into account
changes or events occurring after such Valuation Date that the Committee
believes would affect the

8



--------------------------------------------------------------------------------



 



determination of Net Company Value as of such date of exercise or deemed
exercise and/or to reflect any adjustment to the SARs made pursuant to
Section 5(b).
               (iv) The Net Company Value and Per Share Value approved by the
Valuation Committee shall be set forth in a written report (the “Valuation
Report”), a copy of which shall be delivered to the holders of outstanding SARs
within 120 days after the relevant Valuation Date.
          (b) Determination Conclusive. The determination of Net Company Value
and Per Share Value, as determined by the Valuation Committee, shall be final,
binding and conclusive and shall remain in effect until such time as the
Valuation Committee adopts a subsequent determination of Net Company Value or
Per Share Value in accordance with this Section.
     7. Vesting/Cancellation.
          (a) General. Except as otherwise provided in this Section 7, a
Grantee’s interest in SARs granted under this Plan is nonvested and forfeitable
at all times.
          (b) Vesting Prior to Termination of Employment. Unless otherwise
provided in the applicable Grant Agreement and subject to the following
provisions of this Section 7, SARs granted to a Grantee shall vest in
semi-annual installments of 12.50% of the original number of shares subject to
such SAR on the same date of the month as the Vesting Commencement Date in each
sixth calendar month following the Vesting Commencement Date until vested in
full on the fourth anniversary of the Vesting Commencement Date. If with respect
to any month there is no date corresponding to the Vesting Commencement Date,
then the applicable installment will vest on the last day of such calendar
month. By way of example, if the Vesting Commencement Date for a SAR is
December 31, 2005, then 12.50% of the original number of shares subject to such
SAR shall vest on each June 30 and December 31, commencing June 30, 2006. If the
vesting formula results in a fractional share, the vested increment shall be
rounded down to the next whole share. The Grantee must be employed by the
Company or a Participating Subsidiary on the applicable semi-annual vesting date
in order to receive vesting credit for the preceding six-month period.
          (c) Termination of Employment. If a Grantee experiences a Termination
of Employment for any reason other than the Grantee’s death, then unless
otherwise determined by the Committee or provided in the Grant Agreement,
vesting of any SARs held by such Grantee on the date of Termination of
Employment will cease. Unless the Committee otherwise determines or the Grant
Agreement otherwise provides, a change of a Grantee’s employment from the
Company to a Participating Subsidiary or from a Participating Subsidiary to the
Company or another Participating Subsidiary will not be considered a Termination
of Employment as defined above if such change of employment is made at the
request or with the express consent of the Company. Unless the Committee
otherwise determines, however, any such change of employment that is not made at
the request or with the express consent of the Company will be considered as a
Termination of Employment as defined above. The Committee, in its discretion,
may determine whether any given leave of absence constitutes a Termination of
Employment.

9



--------------------------------------------------------------------------------



 



          (d) Acceleration of Vesting. The Committee may at any time in its
discretion accelerate the time or times at which SARs may vest. The Committee
may exercise such discretion on a Grantee by Grantee basis and the results need
not be identical.
          (e) Death. If Termination of Employment occurs as a result of a
Grantee’s death, then unless otherwise provided in the Grant Agreement, any SARs
held by such Grantee on the date of Termination of Employment will vest in full
as of the date of such Termination of Employment.
          (f) Effect of Change in Control or Corporate Transaction Upon Vesting.
In the event of a Change in Control or Corporate Transaction, the LGI Board (or,
if immediately prior to the occurrence of such Corporate Transaction LGI does
not Control the Company, the Board) will determine, in its sole discretion,
whether the Change in Control or Corporate Transaction will result in
accelerated vesting in whole or in part of any then outstanding SARs.
          (g) Cancellation.
               (i) In the event of a Termination of Employment for any reason
other than death, unless otherwise determined by the Committee or provided in
the applicable Grant Agreement, any unvested SARs held by the Grantee on the
date of Termination of Employment will thereupon be canceled, such Grantee will
have no further right or interest under this Plan with respect to such canceled
SARs, and the Company and its Subsidiaries will have no further obligation with
respect thereto.
               (ii) In the event of a Termination of Employment for Cause, all
SARs held by such Grantee, whether vested or unvested, will be immediately
canceled, such Grantee will have no further right or interest under this Plan
with respect to such canceled SARs, and the Company and its Subsidiaries will
have no further obligation with respect thereto.
               (iii) In the event of a Termination of Employment for any reason
other than death within six months after the Grant Date for any SARs, all SARs
held by such Grantee that were granted on such Grant Date, whether vested or
unvested, will be immediately canceled, such Grantee will have no further right
or interest under this Plan with respect to such canceled SARs, and the Company
and its Subsidiaries will have no further obligation with respect thereto.
     8. Exercise and Payment of SARs.
          (a) Exercise. Except as otherwise provided in this Section 8, and
subject to any contrary provision of the applicable Grant Agreement, a Grantee’s
vested SARs may be exercised or will be deemed exercised for their SAR Value as
follows:
               (i) Prior to Termination of Employment, a Grantee may elect to
exercise all or a portion of his vested SARs by delivering a written notice to
the Company in such form as shall be reasonably acceptable to the Committee,
containing such representations and warranties as the Committee may require and
designating the number of SARs to be exercised, together with any other
documentation that the Committee reasonably may require. For so long as the
Company is not Publicly Traded, such exercise may be made only during the

10



--------------------------------------------------------------------------------



 



Window Period. The date the applicable SARs are exercised will be the date the
Company receives such written notice of exercise and other required
documentation.
                (ii) Upon Termination of Employment for any reason while the
Company is not Publicly Traded, such Grantee will be deemed to have elected to
exercise all of his vested SARs held on the date of such Termination of
Employment, other than SARs to be canceled pursuant to Section 7. If such
Termination of Employment occurs in the first six months of the calendar year,
the SAR Value will be determined utilizing the Per Share Value as of the
Valuation Date coincident with or immediately preceding the date of such
Termination of Employment. If such Termination of Employment occurs in the last
six months of the calendar year, the SAR Value will be determined utilizing the
Per Share Value as of the Valuation Date coincident with or immediately
following the date of such Termination of Employment.
                (iii) Upon Termination of Employment for any reason at a time
when the Company is Publicly Traded, the vested SARs held by such Grantee on the
date of such Termination of Employment, other than SARs to be canceled pursuant
to Section 7, shall be exercisable for the applicable of the following periods:
                     (x) If Termination of Employment is a result of death, one
year following such death;
                     (y) If Termination of Employment is for any other reason,
90 days following such Termination of Employment.
                (iv) In the event of a Corporate Transaction within the meaning
of clause (i) of the definition of such term or within the meaning of clause
(ii) of such term if the sale or conveyance is to LGI or an Affiliate of LGI,
the then outstanding SARs may be assumed by, or replaced with substantially
equivalent stock appreciation rights or other equivalent rights by, the
Purchaser, LGI or such Affiliate of LGI, as applicable (a “SAR Exchange”), with
such adjustments as the Committee, in its sole discretion, deems appropriate,
taking into account, to the extent applicable, the kind and amount of cash,
securities or other property into or for which the Common Stock may be changed,
converted or exchanged in connection with such Corporate Transaction. In the
event that the applicable Person does not undertake, or enter into a binding
agreement to undertake, a SAR Exchange or in the event of any other Corporate
Transaction, immediately prior to the effective date of the Corporate
Transaction, each Grantee will be deemed to have elected to exercise all vested
SARs then held by him in full. For purposes of determining the SAR Value of the
SARs so deemed exercised, the Valuation Committee shall make such adjustments to
the Per Share Value reflected in the most recent Valuation Report preceding such
Corporate Transaction as it deems appropriate to take into account the value
implied by the consideration to be paid to the holders of Common Stock in
connection with such Corporate Transaction (or, in the case of a Corporate
Transaction within the meaning of clause (ii) of the definition of such term,
that would be paid if the Company were dissolved following such Corporate
Transaction).
                (v) In the event of a Change in Control other than in connection
with a Corporate Transaction, the LGI Board (or, if immediately prior to the
occurrence of such Change in Control LGI does not Control the Company, the
Board) will determine, in its sole discretion,

11



--------------------------------------------------------------------------------



 



whether the then outstanding and vested SARs will be deemed exercised in full in
connection with such Change in Control.
               (vi) Notwithstanding the foregoing provisions of this
Section 8(a), the Committee, in its sole discretion, (x) may suspend all
exercises of SARs at any time and for any period by providing at least five
days’ notice to Grantees holding outstanding SARs or (y) may allow vested SARs
to be exercised in whole or in part by any or all Grantees at any time without
regard to a Window Period.
               (vii) On the SAR Expiration Date for any vested SARs, the Grantee
will be deemed to have elected to exercise all of such vested SARs for the SAR
Value determined as of the Valuation Date immediately preceding such SAR
Expiration Date.
          (b) Time of Payment. Subject to Section 9 and to the withholding
referred to in Section 10, the Company shall make payment of the SAR Value of an
exercised SAR on or before the twentieth Business Day following the later of:
               (i) the date the applicable SAR is exercised or the date the
Grantee is deemed to have exercised such SAR; or
               (ii) if applicable, the last day of the calendar month in which
the Valuation Report setting forth the Per Share Value to be used in determining
the SAR Value with respect to such exercised SAR is delivered or made available
to Grantees.
          (c) Form of Payment. At the discretion of the Committee, payment of
the SAR Value of exercised SARs may be made in one or any combination of the
following forms:
               (i) cash; or
               (ii) if the Company is then Publicly Traded, whole shares of
Common Stock of the Company.
               For purposes of determining the number of shares of Common Stock
to be delivered under this Section, such shares will be deemed to have the same
Per Share Value used in determining the SAR Value of such SARs and cash will be
paid in lieu of any fractional share.
          (d) Death, Incapacity. Payment of the SAR Value of a deceased
Grantee’s exercised or deemed exercised SARs will be made to the Grantee’s
Beneficiary and such payment will be made only after the receipt by the Company
of documentation satisfactory to the Company (e.g., death certificate)
evidencing such death and the legal right of the Beneficiary (e.g. actual
possession, posesión efectiva). If the Committee determines that any Person to
whom any payment is to be made under this Plan is unable to care for his or her
affairs because of illness or accident, or is a minor, any payment due will be
paid to the duly appointed guardian or other legal representative of such Person
after the receipt by the Company of documentation satisfactory to the Company
evidencing such legal status.
     9. Deferral of Payment. The SAR Value of each exercised or deemed exercised
SAR shall be payable as set forth in this Plan; provided, however, that in no
event shall the

12



--------------------------------------------------------------------------------



 



Company be obligated to make payment thereunder if and for so long as the making
of such payment (alone or together with other such payments) would cause the
Company to be in breach, violation or default under any loan agreement, purchase
agreement, or the like or if such payment would adversely impact the Company’s
liquidity needs, as determined by the Committee. In such case, the Committee may
defer the Company’s payment obligation under such Grant Agreement accordingly,
with such deferred payment to be credited with such interest or earnings
equivalent, if any, as the Committee may determine. In the event that the
Company defers payment of any exercised SAR, the Committee shall notify the
Grantee in writing of the Company’s intended payment schedule as soon as
reasonably practicable following the exercise date. The Company shall make
payment under this paragraph for each duly exercised SAR whether or not the
Grantee remains an Eligible Person following the exercise date.
     10. Withholding. All SARs under this Plan shall be subject to any
applicable withholding requirements according to the laws of the Republic of
Chile, including taxes provided for in the Tax Law, social securities and health
contributions. The Company or its Participating Subsidiary, if applicable, shall
deduct and withhold such amounts from all payments to be made upon the exercise
or deemed exercise of SARs granted hereunder or from the Grantee’s wages or
other compensation and, to the extent that the Company or its Participating
Subsidiary, as applicable, is not able to do so, may require that the Grantee or
other Person receiving payment or exercising SARs pay any such amounts to the
Company or its Participating Subsidiary that the Company or its Participating
Subsidiary is required to withhold.
     11. Nontransferability of SARs. Only the Grantee may exercise rights under
a SAR during the Grantee’s lifetime. A Grantee may not transfer, convey, assign,
pledge, encumber or otherwise alienate his SARs, or any right, title or interest
therein, voluntarily or involuntarily, except by designation of a Beneficiary
under the applicable Grant Agreement or by will or by the laws of descent and
distribution. Any such successor must furnish proof satisfactory to the Company
of his or her right to receive the SAR under the Grantee’s will or under the
applicable laws of descent and distribution.
     12. Amendment and Termination of this Plan.
          (a) Amendment or Termination. The Board may amend or terminate this
Plan at any time. Notwithstanding the preceding sentence, this Plan shall
terminate on July 1, 2010, and no SARs may be granted after such date.
          (b) Termination and Amendment of Outstanding SARs. The Committee may
amend the Grant Agreement with respect to any outstanding SAR at any time;
provided that such amendment is consistent with the terms of this Plan. A
termination or amendment of this Plan that occurs after a SAR is granted shall
not materially impair the rights of a Grantee unless the Grantee consents or
unless the Committee so determines. The termination of this Plan shall not
impair the power and authority of the Committee with respect to an outstanding
SAR. Whether or not this Plan has terminated, the Committee in its sole
discretion may settle for cash or stock any or all outstanding SARs at any time.
          (c) Governing Document. This Plan shall be the controlling document.
No other statements, representations, explanatory materials, or examples, oral
or written, may amend

13



--------------------------------------------------------------------------------



 



this Plan in any manner. This Plan shall be binding upon and inure to the
benefit of the Company, its successors, the Grantees and the Beneficiaries.
     13. Funding of this Plan. This Plan shall be unfunded. The Company shall
not be required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any amounts relating to any SARs
under this Plan.
     14. Rights of Participants. Nothing in this Plan shall entitle any Eligible
Person or other Person to any claim or right to be granted a SAR under this
Plan. Neither this Plan nor any action taken hereunder shall be construed as
giving any individual any rights to continued employment or shall restrict or
otherwise interfere in any way with the Company’s discretion with respect to the
termination of any individual’s employment with or services to the Company or
its Subsidiaries according to the applicable labor laws. Neither the existence
of this Plan nor the grant or holding of any SARs will result in any Eligible
Person, Grantee or Beneficiary being considered a stockholder of the Company or
to have or possess any of the rights of a stockholder of the Company or any
right to acquire any Common Stock of the Company.
     15. Other Employee Benefits. The amount of compensation received or deemed
to be received by a Grantee as a result of exercise of a SAR shall not
constitute earnings or compensation with respect to which any other employee
benefits are determined, including under any pension, profit sharing, life
insurance, salary continuation plan or severance plan.
     16. Miscellaneous.
          (a) Compliance with Law. This Plan, the exercise of SARs, and the
obligations of the Company under SARs shall be subject to all applicable laws
and to approvals by any governmental or regulatory agency as may be required.
The Committee may revoke any SAR if it is contrary to law or modify a SAR to
bring it into compliance with any applicable government regulation. The
Committee also may adopt rules regarding the withholding of taxes and other
amounts on payments to Grantees.
          (b) Governing Law. The validity, construction, interpretation, and
effect of this Plan and Grant Agreements entered into pursuant to this Plan
shall be governed and construed by and determined in accordance with the laws of
Chile.
          (c) Headings. Section headings are for reference only. In the event of
a conflict between a title and the content of a Section, the content of the
Section shall control.

14



--------------------------------------------------------------------------------



 



          (d) Interpretation. Terms used with initial capital letters will have
the meanings specified, applicable to both singular and plural forms, for all
purposes of this Plan. All pronouns (and any variation) will be deemed to refer
to the masculine, feminine or neuter, as the identity of the Person may require.
The singular or plural includes the other, as the context requires or permits.
The word include (or any variations) is used in an illustrative sense rather
than a limiting sense. The word day means a calendar day, unless otherwise
indicated. References to laws or regulations are to them as they may be amended
from time to time. All calculations of amounts payable and all amounts paid
pursuant to the Plan and the applicable Grant Agreement shall be in Chilean
pesos.
***END OF PLAN***

15